                         Case 4:18-cr-00284-DPM Document 64 Filed 11/19/20 Page 1 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                             Eastern District of Arkansas
                                                                          )
              UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                        Jason Lawniczak                                   )
                                                                          )         Case Number: 4:18-cr-284-DPM
                                                                          )         USM Number: 32037-009
                                                                          )
                                                                          )          Robert Brannon Sloan Jr.
                                                                          )         Defendant's Attorney
THE DEFENDANT:                                                                                                   FILED
                                                                                                               U.S. DISTRICT COURT
~ pleaded guilty to count(s)                                                                               EASTERN DISTRICT ARKANSAS
                                       1 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.                                                                                                   DEPCLERK

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended
18 U.S.C. § 2422(b)               Enticement of a Minor, a Class A Felony                                      5/3/2017             1




       The defendant is sentenced as provided in pages 2 through                8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

~ Count(s)        2                                     Iii' is    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in econormc circumstances.

                                                                                                             11/19/2020
                                                                         Date of Imposition of Judgment




                                                                              D.P. Marshall Jr.                    United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                          Case 4:18-cr-00284-DPM Document 64 Filed 11/19/20 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment - Page   -=2-   of   8
 DEFENDANT: Jason Lawniczak
 CASE NUMBER: 4:18-cr-284-DPM

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  135 months.




       ~ The court makes the following recommendations to the Bureau of Prisons:
          1) that Lawniczak participate in a residential drug abuse program, or non-residential programs if he does not qualify for
              RDAP;
              2) that Lawniczak participate in sex offender treatment during incarceration;
              3) that Lawniczak participate in mental-health counseling during incarceration;

       !ill   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
              D at                                 D a.m.       D p.m.      on
                      ---------
              D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                     to

 at
      - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                 UNITED STATES MARSHAL



                                                                            By---------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
                        Case 4:18-cr-00284-DPM Document 64 Filed 11/19/20 Page 3 of 8
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 2A - Imprisonment
                                                                                          Judgment-Page    3    of _ ___,,8'----
DEFENDANT: Jason Lawniczak
CASE NUMBER: 4:18-cr-284-DPM

                                           ADDITIONAL IMPRISONMENT TERMS
 Recommendations to the Bureau of Prisons (continued):

 4) that Lawniczak participate in educational and vocational programs during incarceration;

 5) that Lawniczak receive credit for the thirteen months he served in state custody on charges for this conduct that were
 later nolle pressed (PSR at p. 1); and

 6) designation to FMC Butner to ensure adequate care for Lawniczak's kidney disease and mental-health conditions.
                          Case 4:18-cr-00284-DPM Document 64 Filed 11/19/20 Page 4 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     4     of   --=8__
DEFENDANT: Jason Lawniczak
CASE NUMBER: 4:18-cr-284-DPM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 10 years.




                                                      MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    if You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    if You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 4:18-cr-00284-DPM Document 64 Filed 11/19/20 Page 5 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page         S
                                                                                                               ---"----0      r          8
                                                                                                                                  _ _ _ _ __
DEFENDANT: Jason Lawniczak
CASE NUMBER: 4:18-cr-284-DPM

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date - - - - - - - - - - - -
AO 245B (Rev. 09/19)    Case in4:18-cr-00284-DPM
                       Judgment   a Criminal Case      Document 64 Filed 11/19/20 Page 6 of 8
                       Sheet 3D - Supervised Release
                                                                                            Judgment-Page   6     of     -~8~_
DEFENDANT: Jason Lawniczak
CASE NUMBER: 4:18-cr-284-DPM

                                    SPECIAL CONDITIONS OF SUPERVISION
 S 1) Lawniczak must participate, under the guidance and supervision of the probation officer, in a substance-abuse
 treatment program, which must include regular and random drug testing, and may include outpatient counseling,
 residential treatment, recovery meetings, or some combination of those options.

 S2) Lawniczak must participate in mental-health counseling under the guidance and supervision of the probation officer.

 S3) The probation officer will provide state officials with all information required under any sexual-predator and
 sexual-offender notification and registration statutes. The probation officer may direct Lawniczak to report to these
 agencies personally for required additional processing, including an interview and assessment, photographing,
 fingerprinting, polygraph testing, and DNA collection.

 S4) Lawniczak must participate in sex-offender treatment under the guidance and supervision of the probation officer. He
 must abide by the rules, requirements, and conditions of the treatment program, including submitting to polygraph testing.
 To the extent he is able to pay, Lawniczak must contribute to the costs of treatment and polygraphs.

 S4) Lawniczak must have no direct contact with children he knows or reasonably should know are less than 18 years of
 age without prior approval from the probation office. Lawniczak's family members, and close friends, must be considered
 for approval as soon as practicable. If direct contact occurs without prior approval, then Lawniczak must report it to the
 probation officer within 24 hours. Direct contact includes written communication, in-person communication, or physical
 contact, but does not include incidental contact during ordinary daily activities in public places. Lawniczak must refrain
 from entering into any area where children frequently congregate, including schools, daycare centers, theme parks, and
 playgrounds.

 S5) Lawniczak must not access the Internet except for reasons approved in advance by the probation officer. This
 includes access through any Internet service provider; bulletin board system; gaming system, device, or console; online
 social networking activities; any public or private computer network system; cell phone; or any other remote device
 capable of Internet connection. He must not access the Internet by any device or means that is not susceptible to
 monitoring by the probation office. This condition does not prohibit Lawniczak from using a third party's computer to apply
 for a job at that party's business.

 S6) Lawniczak must agree to the installation of computer-monitoring software and hardware approved by the probation
 office; and he shall contribute to the cost of computer monitoring based on his ability to pay. Lawniczak must abide by all
 rules and requirements of the program and must consent to unannounced examinations of all computer equipment and
 internal and external storage devices. This may include retrieval and copying of all data from the computer and any
 internal and external peripherals or removal of equipment for the purpose of conducting a more thorough inspection by the
 probation officer or probation service representative.

 S7) Lawniczak must not use or maintain any memberships or accounts on any social networking website or online gaming
 website that allows minor children membership, a profile, an account, or a webpage without prior written approval of the
 probation officer. This includes websites that explicitly prohibit access or use by sex offenders.

 S8) Lawniczak must submit his person, property, house, residence, vehicle, papers, computer, other electronic
 communication or data storage devices or media, and effects to a search at any time, with or without a warrant, by any law
 enforcement or probation officer who has reasonable suspicion concerning a violation of a condition of supervision or
 unlawful conduct by Lawniczak and by any probation officer in the lawful discharge of the officer's supervision functions
 pursuant to 18 U.S.C. § 3583(d).
AO 245B (Rev. 09/19)
                         Case 4:18-cr-00284-DPM Document 64 Filed 11/19/20 Page 7 of 8
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment -   Page _       _,7'----   of   8
 D EFEND ANT: Jason Lawniczak
 CASE NUMBER: 4:18-cr-284-DPM
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                   AVAA Assessment*                  JVT A Assessment**
 TOTALS           $    100.00               $                      s                      $                                $



 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
      the prioricy or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                 Total Loss***              Restitution Ordered          Priority or Percentage




 TOTALS                               $                        0.00            $______              o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine    D restitution.
       D the interest requirement for the            D fine      D restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)     Casein 4:18-cr-00284-DPM
                       Judgment   a Criminal Case                Document 64 Filed 11/19/20 Page 8 of 8
                       Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page   _8__   of    8
DEFENDANT: Jason Lawniczak
CASE NUMBER: 4:18-cr-284-DPM

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~     Lump sum payment of$         100.00 ------ _ -- due immediately, balance due

            •liZI   not later than                                ,or
                                                                           liZI
                    in accordance with
                                         •   C,
                                                  •    D,
                                                             •     E,or           F below; or

B     •     Payment to begin immediately (may be combined with            DC,         •    D,or     D F below); or

C     D     Payment in equal       __________ (e.g.• weekly, monthly, quarterly) installments of$              over a period of
                           (e.g.• months or years), to commence __________ (e.g.• 30 or 60 days) after the date of this judgment; or

 D    D     Payment in equal       _ _ _ _ _ (e.g.• weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g.• 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    '21   Special instructions regarding the payment of criminal monetary penalties:
             If Lawniczak can't pay the special assessment immediately, then during incarceration, he must pay 50 percent of
             all funds available to him. After release, he must pay 10 percent of his gross monthly income. Lawniczak must
             make payments until the assessment is paid in full.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!3I"Y penalties is due during
the period of imprisonment. All criminal monetary ~narties, except those payments rriade through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                    Joint and Several                 Corresponding Payee,
      (including defendant number)                      Total Amount                           Amount                           if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
 (SJ fine principal, (6) fine interest, (7) community restitution, (8) JVfA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
